Stephens, J.
1. Where there has been no division of the crop between the landlord and the cropper and where the cropper’s portion of the crop has not been set aside, and thus the cropper has not received his part of the crop, no title to the crop passes into him, although he may have settled with the landlord for all advances made. Civil Code (1910), § 3705; DeLoach v. Delk, 119 Ga. 884 (47 S. E. 204); Harley v. Davis, 7 Ga. App. 386 (66 S. E. 1102). It follows, therefore, that where the crop is purchased from the landlord under an agreement with him that out of the purchase-money paid to him he is to settle with the cropper, and where, out of the proceeds thus derived, he settles in full with the cropper, such settlement amounts only to a satisfaction of the cropper’s lien upon the crop, and is not a transaction whereby the cropper passes any title to the crop or by which theo purchaser acquires any title to it coming out of the cropper. In this case- title to the crop never passed out,of the landlord into the cropper, but passed only out of the landlord into the purchaser, and the purchaser took the property subject to an existing mortgage lien thereon created by the landlord of which the purchaser had notice.
2. This being a proceeding by the mortgagee against the landlord to fore*361close the mortgage, where the purchaser of the crop from the landlord filed a claim of title to the property levied upon, the court, under the undisputed evidence, properly directed a verdict for the plaintiff, finding the property subject to the mortgage.
Decided February 10, 1927.
R. L. Maynard, for plaintiff in error.
J. A. Hixon, Ellis, Webb & Ellis, contra.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.